Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stanely et al. (GB2095170).
Regarding claim 1, Stanely discloses that a method of forming a component (as shown in Figs. 1-2), comprising:
providing a preform comprised of a plurality of fibers disposed in a resin (ABSTRACT; p.g. 1, lines 31-33; ); 
placing the preform into a molding tool (p.g. 2, lines 66-72); and
applying heat and pressure to the preform to force at least a portion of the preform into at least one annular cavity of the molding tool, wherein the fibers of the portion of the preform forced into the at least one annular cavity (p.g. 1, lines 41-47; p.g. 2, lines 66-72; However, Stanely does not explicitly disclose an annular cavity in the molding die/tool. It is to be understood that ‘with the glass fabric body forming the centermost lamination’ obviously 
Regarding claims 2-3, Stanely discloses that, in the method the resin comprises a thermoplastic resin or thermoset resin, for example, a polyimide resin (p.g. 2, lines 50-54).   
Regarding claim 5-7, Stanely discloses that, in the method the plurality of fibers comprises glass fibers, the preform is formed from a plurality of layers and further comprises: cutting the plurality of layers (p.g. 2, lines 66-72).
Regarding claims 11-12 Stanely discloses that, as illustrated in Figs. 1-2, the method further comprises applying heat and pressure to the preform, wherein applying the heat to heat preform causes the resin to at least partially melt (soften (p.g. 2, line 78)), and wherein applying pressure to the preform forces at least a portion of the fibers and at least a portion of the at least partially melted resin into the at least one annular cavity of the molding tool. It includes the portion of the fibers forced into the at least one annular cavity is reoriented from the first orientation to the second orientation (p.g. 2, lines 66-98; However, Stanely does not explicitly disclose an annular cavity in the molding die/tool. It is to be understood that ‘with the glass fabric body forming the centermost lamination’ means the existing of one annular cavity of the molding tool/die; p.g.1, lines 104-116). 
Regarding claim 13, Stanely discloses that, as illustrated in Figs. 1-2, in the method at least a portion of fibers forced into the at least one annular cavity is reoriented by at least 90 degrees from the first orientation to the second orientation (p.g. 1, lines 109-116; It is to be understood that ‘the bondable fibers of the bearing laminates can be aligned parallel to a bearing article’ could present a portion of fibers forced into the one annular cavity (to form a 
Regarding claims 14-15, Stanely discloses that, the method further comprises removing the preform from the molding tool; and cutting at least one component from the preform and cutting the at least one component from the preform requires radially cutting out a flange of at least one bushing or bearing (p.g. 2, lines 91-94).
Further, Stanely discloses that, as illustrated in Fig. 2, the multiple layers (Fig. 2, items 12 and 4) was radially cut out into a flange shape before putting into the molding tool.
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

Regarding claim 16, Stanely discloses that, as illustrated in Fig. 1, in the method the at least one bearing or bushing comprises a barrel extending axially from the flange of the at least one bushing or bearing, and wherein the barrel of the at least one bushing or bearing is formed in the at least one annular cavity (p.g. 2, lines 66-98; However, Stanely does not explicitly disclose an annular cavity in the molding die/tool. It is to be understood that ‘with the glass fabric body forming the centermost lamination’ means the existing of one annular cavity of the molding tool/die; p.g.1, lines 104-116).  
Regarding claim 17, Stanely discloses that, as illustrated in Fig. 1, in the method the at least one bushing or bearing comprises a transition region between one flange and the barrel.
18, Stanely discloses that, as illustrated in Figs. 1-2, in the method at least a portion of fibers forced into the at least one annular cavity is reoriented by at least 90 degrees from the first orientation to the second orientation (p.g. 1, lines 109-116; It is to be understood that ‘the bondable fibers of the bearing laminates can be aligned parallel to a bearing article’ could present a portion of fibers forced into the one annular cavity (to form a bearing) is reoriented by at least 90 degrees from the first orientation (parallel to the surface of the flange portion of the bearing) to the second orientation (parallel to the surface of the barrel portion of the bearing)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stanely et al. (GB2095170) as applied to claim 3 above, further in view of Serafini et al. (US 3745149) as evidenced by Data sheet of 2,1,3-benzothizdiazole-4,7-dicarboxylic acid from Pub Chem (attached).
Regarding claim 4, Stanely does not specifically disclose what type of polyimides. In the same field of endeavor, high thermal stability polyimide, Serafini discloses that, the high temperature macromolecular polyimides are synthesized from a mixture of monomer compounds of the following formulas: (a). …. (b(. … (c). …. In a above, … Representative of the many dianthydrides which may be employed include, … 3,3’,4,4’-benzophenone tetracarboxylic dianhydride, …. Representative diamines of the type defined in b above are benzidine, 4,4’-methylenedianiline (MDA) (col. 2, lines 41-65; col. 3, lines 1-39).
However, Serafini does not disclose representative of many dianhydrides (used in formula (a)) which may be employed include 2,1,3-benzothizdiazole-4,7-dicarboxylic acid (instead of 3,3’,4,4’-benzophenone tetracarboxylic dianhydride).

The claimed 2,1,3-benzothizdiazole-4,7-dicarboxylic acid (BTDE) is that the substitution (3,3’,4,4’-benzophenone tetracarboxylic dianhydride) of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the compositions of polyimides comes from the data sheet of 2,1,3-benzothizdiazole-4,7-dicarboxylic acid (BTDE) (Pub Chem) itself.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stanely to incorporate the teachings of Serafini including the substitution of 2,1,3-benzothizdiazole-4,7-dicarboxylic acid (BTDE) to provide a polyimide including such as methylene dianiline (MDA) and 2,1,3-benzothizdiazole-4,7-dicarboxylic acid (BTDE). Doing so would be possible to improve physical and chemical properties of polyimide resins, as recognized by Serafini (col. 1, lines 14-30). 
Claims 8-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanely et al. (GB2095170) as applied to claims 1 and 7 above, further in view of Laubsch et al. (WO1993022128).
Regarding claim 8, Stanely discloses that, as illustrated in Fig. 1-2, the partially cured cut laminations are stacked in the die mold in the sandwich arrangements shown in Figure 1 (p.g. 2, lines 66-69). Thus, each of the multiple layers (Fig. 2, items 12 and 14) as shown in Fig. 2 needs to be cut/punch a hole at the center area prior to stacking in the die mold.
Stanely discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate 
However, Stanely does not explicitly disclose an array of holes in each of the plurality of layers of the composite preform. In the same field of endeavor, perforated polymer composite material, Laubsch discloses that, for example the material or laminate is perforated by feeding the fiber-reinforced composite material (as shown in Fig. 4), with a separator on both sides, through two sets of feeder rolls and a punch. One feeder roll is located upstream of the punch and the other is located downstream on the exit side of the punch. The rolls serve to feed the material automatically through the punch that can be made of either single or multiple rows of pin punches (similar to item 102 in Fig. 1 in the teachings of Applicant) which have a matching die set (p.g. 16, lines 2-10). Thus, Laubsch discloses that, in the method cutting the plurality of layers further comprises punching an array of holes (as shown in Fig. 4) in each of the plurality of layers.
   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stanely to incorporate the teachings of Laubsch to provide cutting the plurality of layers further comprises punching an array of holes in each of the plurality of layers. Doing so would be possible to have perforated fiber reinforced polymer composites withstanding high temperature, as recognized by Laubsch  (p.g. 1, lines 9-24).    
Regarding claims 9-10, Stanely discloses that, as illustrated in Fig. 2, the method further comprises stacking the layers (Fig. 2, items 12 and 14) in a fixture (for example a die (p.g. 2, line 
Regarding claims 19-20, however, Stanely does not explicitly disclose an array of holes in each of the plurality of layers of the composite preform. In the same field of endeavor, perforated polymer composite material, Laubsch discloses that, for example the material or laminate is perforated by feeding the fiber-reinforced composite material (as shown in Fig. 4), with a separator on both sides, through two sets of feeder rolls and a punch. One feeder roll is located upstream of the punch and the other is located downstream on the exit side of the punch. The rolls serve to feed the material automatically through the punch that can be made of either single or multiple rows of pin punches (similar to item 102 in Fig. 1 in the teachings of Applicant) which have a matching die set (p.g. 16, lines 2-10). Thus, Laubsch discloses that, in the method cutting the plurality of layers further comprises punching an array of holes (as shown in Fig. 4) in each of the plurality of layers.
   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stanely to incorporate the teachings of Laubsch to provide cutting the plurality of layers further comprises punching an 
Next, Stanely discloses that, as illustrated in Fig. 1-2, finally, the article thus cured is allowed to cool to room temperature and finished to final shape by removing excess material and burrs (p.g. 2, lines 91-93). Thus, Stanely discloses removing the preform from the molding tool; and cutting the components from the preform.
Stanely discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate cutting/punching a plurality of components from the preform, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate cutting or punching for the purpose of saving time.
Stanely discloses that, in the method cutting the component from the preform requires radially cutting out a flange of each of a plurality of bushings or bearings (p.g. 2, lines 91-94), wherein each of bushings or bearings comprises a barrel extending axially from a flange of the at least one bushing or bearing, and wherein the barrel of each of bushings or bearings is formed in one of annular cavities (p.g. 2, lines 66-98; However, Stanely does not explicitly disclose an annular cavity in the molding die/tool. It is to be understood that ‘with the glass fabric body forming the centermost lamination’ means the existing of one annular cavity of the molding tool/die; p.g.1, lines 104-116). 

In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

Stanely discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate cutting/punching a plurality of components from the preform, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate cutting or punching for the purpose of saving time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742